 

GRIEVANCE RETURNED UNANSWERED

DATE:
TO:

FROM:
Receiv

Received:

InmateSignature ~
JOV-U¢

 

Date
October 7, 2019
Ezell, James, #237370
James Yates, Warden x BEET ae
ao

ed: September17,2019 7
Return of Grievance # 2019-100 343-G

 

 

 

 

 

 

 

 

 

RE:

YOUR GRIEVANCE IS BEING RETURNED UNANSWERED BECAUSE OF THE FOLLOIWNG:

x] You have not filed your grievance within the specified time frame. (CANNOT RESUBMIT)
[_] The "Request to Staff" must be submitted within seven (7) days of the incident.
>The inmate/offender grievance must be submitted by the inmate/offender 15 days from the

date of the receipt of the response to the "Request to Staff."

X An ANSWERED Request to Staff form addressed to the correct staff member must be attached.

x The Request to Staff issue is not consistent with the issue requested on the Grievance.

CJ Inmate Request forms are not utilized in the Grievance Process.

LC] You have not completed the Grievance form correctly, in its entirety, or on the correct form.

C] Grievances submitted must be legibly written or typed, in blue or black ink. No pencil,
highlighter, or other color of ink is allowed. No drawing, decorating, doodling, or making
comments, in the margins of the pages is permitted.

Dx] The Grievance and Request to staff must be specific as to the Complaint, Dates, Places,
Personnel Involved and How the Inmate was Affected.

CI Classification Movement requests to transfer to another facility, are not grievable to DOC.

LJ If there has not been response to your Request to Staff in 30 days, but no later than 60 days, of

submission, the inmate may file a grievance to the reviewing authority with a copy of the "Request
to Staff" attached to the grievance form. (Ask the law library supervisor for a copy of the RTS.)
The grievance form may only be filed about the lack of response to the "Request to Staff."

~—-x]-—-Only-ONE}SSUE-OR-INCIDENT is-allowed per Grievance and’Request to Staff.

bd
L

You are on Grievance Restriction, proper documentation was not included.

It has been determined that the grievance is not of an Emergency or Sensitive nature. The grievance
is being returned and you must comply with the standard grievance process.

‘ | ame glitlaverg was vyerihed by mailroom Supevier EE age Vat
N ote ee oft cecal wwulWed Anreaten Fry Depuly wl arden Déposiiow

other documenk erat SKM GIT {Saya
 

Page 2 of 2

O Section-09 Programs Page: 4 OP-090124 Effective Date: 04/11/2019
B. Non-grievable Issues
1. Misconduct reports received through the agency disciplinary procedures may not be appealed through the
grievance process. Misconduct reports may only be appealed through the disciplinary appeal process as
referenced in OP-060125 entitled “Inmate/Offender Disciplinary Procedures.”
CL) 2. Grievances shall not be submitted:
[_] (a) about matters that are in the course of litigation;
(7) (b) about matters that include requests for disciplinary action against staff:
L] (c) requesting monetary compensation; or

(_] (d) For property issues at privately contracted facilities. These are to be resolved by the
privately contracted facility and are not grievable or appealable to ARA.

O

Property issues may be addressed by utilizing the requirements of CCA Policy 14-6: Inmate Resident
Property (Property Claim 14-6D and Appeal 14-6E).

O

Section-09 Programs Page: 18 OP-090124 Effective Date: 04/11/2019
A. Determining Abuse of the Grievance Process

1. The appropriate reviewing authority may determine there is abuse or misuse of the grievance
process and may restrict the inmate's/offender's ability to submit a grievance. Types of abuse, include,
but are not limited to: (PREA 115.52(g))

a. Grievances intended to harass another;

b. The continual and repeated submitting of frivolous grievances (frivolous grievances are those with no
basis in fact or law);

c. The repeated submitting of grievances or “Requests to Staff’ about an issue previously addressed by
staff in their written response:

d. Grievances about de minimis (small, trifling, no available remedy) issues;

e. Repetitive grievances by multiple inmates/offenders about the same issue:

f. An inmate/offender writing letters instead of utilizing the grievance process and failing to bring
complaints by formal grievance;

g. Continued procedural defects, such as submitting additional pages, after having been previously
warned,

Because of continued abuse of the grievance process this serves as an official warning.

OOO OOO O oo

You will be afforded the opportunity to properly re-submit a grievance form within 10 days of receipt
of this notice WITH THE NOTED CORRECTIONS COMPLETED. The grievance form must be proper,
complete, and submitted to the proper reviewing authority. The failure of such waives/forfeits the right
to proceed in the grievance process.

O

Due to your continued failure to submit a properly filed grievance, you are now OUT OF TIME.

Xl

Other: You received the answered RTS on 8/21/19 and the grievance was not received in the
Warden's office until 9/17/19, More than 15 days, cannot resubmit. Your request to staff is
unclear to your request. The grievance does not match with your RTS.

exter 1d) 4
 

(erry Under «ogX

  

INMATE/OFFENDER GRIEVANCE SEP 17 2019
Grievance no. APE [O0l- OQ3 4s-G GRIEVANCE

Grievance code: -

Response due: { D ¢

DO NOT WRITE ABOVE THIS LINE ~

 

 

 

 

 

 

 

Date Q-9¢-(4 Facility or Unit D.C F [Leche

Name “Tores Ezelf | Facility Housing Unit Sche Charlie (Oe
(Print) ,

DOC Number 2 373 to Date “Request to Staff" response received: §-A3-/ T_

 

Have you previously submitted a grievance on this same issue? ——— __ If yes, what date , facility
————_, grievance # . You must submit this completed original within 15 days of the receiptof the
response to the “Request to Staff". The "Request to Staff" must have been submitted within 7 days of the incident.
Do not include/attach anything to this grievance except the “Request to Staff’ including the response. You may
quote from or make reference to statutes, operations, field, or administrative memoranda, department publications
(time sheets, inventory forms, assessments, etc.). You will be permitted only one opportunity to correct any
error(s) made in: submitting your grievance. .

 

4, The nature of your complaint. This statemént-must-be specific as to the complaint, dates, places,

personnel Involved, and how you ea foo onde eehion of Vales ori fare. Com t
is page only, ifnecessary. Qn b-2H- Under civ on Sf. LAte$ (afl arue ‘
thvealen oftindur gridance restrction Aherelore, my RTS Was addressed t
Warden Yakes on 81-19 clin of vP-o0Iy cif
DS an offended Woused on Scho Unrt the denral of vP-030U5 offeely offender
OFFENDER. JAMES EZELL in OP-09019Y at al, First Amandreanl Right of USL. Notary

2. Informal action taken (including dates) to resolve the complaint, as well as the names of those employees
from whom you sought an answer to yaur g

offeador spolc with Echo Chad Yrftote about Léwl ibetry 7-11-14
addressed Aw 4m Ade ob Lawl iprary 7AS-14
offender has contuned te oblanyhh Same Atees$ to LOW 4S Medium yard
Ly Library firm Low b throcy Suped uioy Ms. fattasen J-1$-t9
AW: Perez un rogue 8-32-14
3 The action you believe the reviewing authority may lawfully rath J
er DR OFWIPN Dd.c Poltey the Appropriate State 15 Suppose +. respond +5
went PRON Da Pole ste Eat Puthonly con ‘tof atentionelly piace
offerdss on Greviiny, Restriction because, subverts TRS ROS, as poluy suber OP-0 901 94.

Grievance report sent to (warden/facility head/deputy director//correctional health services administrator): .
TMS 7A
Title

Soh €-93-1F

Signatyf¢ of Grievant Date Sent to Reviewing Authority

 

Name

DOC 090124A (R 4/19)
1. Original to file ~
2. Copy to inmate/offender

EnniB 13

Note: Grievance Lardrabor cekataed FAP unlagged) Mc.
" exnigiy 134) 3

ndercod
 

ay

 

 

x
; \
NON ~\ RRA
if “SSS 4 Po
Oe Oe Cron ee EG
Must Be Submitted Through the Law Library or De lgnegyg a »5.,
Inmate/Offender Grievance Process culg
REQUEST TO STAFF i
to: adn VYatex FACILITYUNIT: _ O.CF pate; FST
(NAME AND TITLE OF STAFF MEMBER)
| have have not, L“already submitted a “Request to Staff’ or grievance on this same issue.
If yes, what date: Max facility: V7 & grievance #: —

l affirm thatldo__ do not__-have a grievance pending on this issue.

| affirm that!do___ do not_e-fhave a lawsuit of any type pending that relates in any way to this issue.
lf a lawsuit Is pending, indicate case number and court:

This request does does not relate to.a pending misconduct report. If it does, this
request may only be answered by the disciplinary coordinator assigned to the misconduct.

 

 

 

SUBJECT: State completely, but briefly, the problem on which you desire assistance. This statement
must be specific as to the complaint, dates, places, personnel invalved, and how you were affected. One
issue or incident per "Request to Staff." Your failure to specifically state your problem may result in this
being returned unanswered. ’

ave Filed a numbep of Lnmate Request fast shee &S- the
Setond step bad GrkeVance whith you and Gertiy has. signed off
_en_concermng—denial of 0.00.C Policy tor all offerdas housed af
— DCF bt 1%5 FeHEr Dn Lawl bravy Superyior, Lore Vek ard retadiadun—=
. (USE OTHER SIDE IF MORE SPACES NEEDED, DO NOT ATTACH ADDITIONAL PAGES.) .
ACTION REQUESTED State exactly how you-believe your request may be handled; thatis, what exactly
“Oittedeccon the Max Slop being den) D-p4094 ard DP-p4pI5 poheys
DDD eye at DCF -

    

 

 

NAME: .jernes Cell DOC NUMBER: 337370 UNIT & CELL NUMBER; EC-/62,
(PRINT) ’

SIGNATURE: 4 LIKeo J pet WORK ASSIGNMENT:

 

“ DO NOT WRITE BELOW THIS LINE
DISPOSITION:
Un cl¥ar on ar fern austed . (Ff you ave ate {ns Lar & CoQ, ot ten Dol ta,
Alt oh. aa whtnder cequest ae res ee ow rs i
2904 hor Ye. Copy: Otherwst ¥ pce Hate Yor Acta. reg utsted,. Zs

 

 
   

 

 

wb a 21777 —_
Ae ee FW Es rr
EMBER? i 4 ia DATE
e 4 AUG 21 2019

# : Tr 4 34 i
Date response sent to ihmate/atfender:.
1. Original to file

2. Capy ta inmatefotidnder= \é b NOE DOC 090124D (R 4/19)

EXHIB 13% A

exesit 34 +
 

—> because I Fjed gruuanecs: ond aut by eh Unrd Teom ‘fra Ade, “Ion floft
ie Ms, 7 An a adden F ee iB Bullak ond Ms ey Vda ae Oh
26 hig: Low Ly brac ~ 30% 45 gnaw
come dened as Oflender Ezell: eshte ord four heenth Aendrend Bgheco
h be Violeted, Ns hires Remedy i< Avalabfe

 

 

ne cectty ofkender Mr “ mn of 000.0 5 e
Dol BTS 2 DcF mail spores He on_Bt® of July maya ke ca
, sbeaey Sopec vir DLAI Rattan Blais unde. penolay of

 
 

Ki (Jarrnee Fete
Lofy tof 2
Extasy Ze

exmait, 13a) err 4
-Misconduct/Grievance Appeal To Administrative Review Authority

 

 

 

 

 

inmate Name: Varnes Ezell DOC Number: 231310
Facility Where Offense/Grievance Occurred: Offense Code: 4
D.c.F Scho
Date of misconduct violation:
O Facility Misconduct Appeal Number ch-Facility Grievance Appeal Number
i4-]Di- 00343-G

 

 

| received the response of the reviewing authority at the facility on:__|o-4-14

Fill out this form in blue or black ink. Writing must be tegible. | wish to appeal the reviewing authority's response to the
misconduct/grievance on the following ground(s) only. DO NOT ATTACH ANY OTHER PAGES. (Use ONLY the back side of this
page, if necessary). Your appeal will be returned to you unanswered if any other pages are submitted.

a proper decision, and why the evidence was not previously available which if considered may alter the decision.

oe Newly discovered/available evidence not considered by the reviewing authority, relevant to the issue, necessary for
(you must clearly state the newly discovered/available evidence); or

Probable error committed by the reviewing authority in the decision such as would be grounds for reversal (you
must clearly state the error committed by the reviewing authority, including citing the part of procedures or statutes _
not followed by the reviewing authority).

Response:

 

 

 

 

 

 

 

| understand that in accordance with OP-060125/OP-090124, | will be charged $2 to appeal a misconduct/grievance to the
Administrative Review Authority or Chief Medical Officer, and that this form is also a request for disbursement of funds from my
trust fund draw account. If 1 do not have enough funds to cover this cost, the amount will be collected as soon as funds become

available,
1] fms 2 4ghh . fa-l-l4
Sianoftre of Inmaté - Date

 

DOC 060125V (R 4/17)

ee ERMIBIT 13
pack Side

a. Ex ths it \3a) 6
~ cent pack

 
Newly discovered } oveilable evidenee Not tons deve) -
Furst, on August 04, P04 priSoner Ezell # 337370 provide) grievor &

through DCF mailroom Supevidrs Me West verified to GC. Ms. Underwood

Secondly, on Sept 12, g01q Hus grievane ond 9 other sulted was retumed

in fegalut mal on Schp Cl Kiner worked unt verified qriaons in yiolat ' E OP-04
privileges mall procedure udditional proof available meen’ om

Third, once DW. Gentry walted thur
7 we wr on Sept. 13, 9014 prisoner E under -
cefurring grevanes m regalur mel Sepp 1, 9014 Yo ner an aduted him about Me oad

Fourth ' One Lehe Max Notary Puble Wo. Hower g4ek

. dened Notary of One be
D.0.C OF 031 pO y of Grevane Restriction Mbfidowk th,
denied 0.0.6 OPOSONS und DP-OWI maling offender grevance procedure Unaiarlable ths

Probable efrors committed by the fevituing avthordiy

Prsoaeye Exell retteded RIS on $-93-4 and on % 94-14 Giang
As m
through DLE melon verifies rey vines in regalur man} 4-19-44 vor fuel ve ni

Prisoner Ev spbstantial put prog Wt 2 DP vol ;
Well webb i5day S$ yaght aad DP DIDIN cattarbed aflrAaat

‘Next, ©.C. Underwood threaten prisoner with ghtyanre on ball agen 7414 awecking
Plisoner Ezell to Wavdea Yates R15 address __ Testun is Warden Yokes dates are Specifies ;
and prisoner issuc ss of OP DWIBY as one Speatie

Fuhr mote, prison? Exell grevare Fileg $2414 on Ms. Hoover fir dened Nokany atkually
made prisoner DP-D%I9y unavalable at RA level by Warden Yates pepuly Warden Perez

dy Warder Gentry and Ms. Torry Vnderwor) deliberate |
ener laruvanys Retrition Reguifs Mytay Me. Unkernd darecded Ms. Hoover fet to Nstalize
prisoner Eel doument, So on §94-14 cubated gricwarnd Was timely, obler bémg dened

Notary of offidouit Deny prisoner nest \mendament Right af USL. and Due process
Last, prisoner Ezell Submitted \4-1pat-p34%h of $8914 ond 14-102 003N3 48 weld ag
14. ol. DOS" obter Ms. Hoover dened Notmy on prisoner Exel) giiBianc restrichon afhdout
calor Me, Vad wood direction tp prevent piisonie Exel ghievente- For filing grievances an dented)
ALUAS Tm Covtts then Retaliation by Dce offural.,
Pricpaens Eaclls Fst, Sth, Erghth and Fourtasath Rpdmint Baht’ contiaue to be
vinlaic) ly bur Coly Ow ptivide pricpns Gubsbanticl due plore<s

Prisante Ezell had a right + Notay of documinks per Pd 0115 and wes placl
on gtdance SkO4 ion by Warden Vades $1-14 GL. Ms, Urdu tol A MS. Hover pot

4, provide nolacy,, DP-DAnia requred fol ay «.

 

Te James Enel ulfmed states under porolty of peciury on Yaak COAT Gibvanes
14- D0MD 14-D0343 ard 14-0034 was provider Hy Malem Superviie for Ms. susagh
yerhed this wastony aft davk «< teng aod corret puisuany 4 98 USC. 1146 loti!

 

 

js! __& pe martes \o-ig-14 p
S pbser-be? ung Sworn 7 this of 2014
Notany Pyblis — Uynmlins

 

Copy Daf
 

GRIEVANCE RETURNED UNANSWERED

 

 

 

Received:
3 pee
InmateSignature ~
fe-VWlF

Date
DATE: October 7, 2019 ~
TO: Ezell, James, #237370 Vv OL Za
FROM: James Yates, Warden ' > Z
Received: September 17, 2019 ween a
RE: Return of Grievance # 2019-100 344-G

 

YOUR GRIEVANCE IS BEING RETURNED UNANSWERED BECAUSE OF THE FOLLOIWNG:
You have not filed your grievance within the specified time frame. (CANNOT RESUBMIT)
(_] The "Request to Staff! must be submitted within seven (7) days of the incident.

(<]The inmate/offender grievance must be submitted by the inmate/offender 15 days from the
date of the receipt of the response to the "Request to Staff."

An ANSWERED Request to Staff form addressed to the correct staff member must be attached.
The Request to Staff issue is not consistent with the issue requested on the Grievance.
Inmate Request forms are not utilized in the Grievance Process.

You have not completed the Grievance form correctly, in its entirety, or on the correct form.

OOdddg

Grievances submitted must be legibly written or typed, in blue or black ink. No pencil,
highlighter, or other color of ink is allowed. No drawing, decorating, doodling, or making
comments, in the margins of the pages is permitted.

O

The Grievance and Request to staff must be specific as to the Complaint, Dates, Places,
Personnel Involved and How the Inmate was Affected.

C] Classification Movement requests to transfer to another facility, are not grievable to DOC.

L] If there has not been response to your Request to Staff in 30 days, but no later than 60 days, of
submission, the inmate may file a grievance to the reviewing authority with a copy of the "Request
to Staff attached to the grievance form. (Ask the law library supervisor for a copy of the RTS.)
The grievance form may only be filed about the lack of response to the “Request to Staff."

 

-E]—-Only ONEISSUE-OR INCIDENT is allowed per Grievance-and Request to Staff.
bx] You are on Grievance Restriction, proper documentation was not included.
L] lt has been determined that the grievance is not of an Emergency or Sensitive nature. The grievance

 

is being returned and you must comply with the standard grievance process.

Note: Once Ms Hoover dened Notary Emergency Gnevane,, Filed ©91N9 cy egrets

submited $-94-14 malta aepeNttee Ms. Wet on IABA4 Yo Kinney Signed
proof cx. (24) 4 : IZa)5 Violation of First Amend ment Rights Exttig iT i4a) 4
 

Page 2 of 2

C] Section-09 Programs Page: 4 OP-090124 Effective Date: 04/11/2019
B. Non-grievable Issues

1. Misconduct reports received through the agency disciplinary procedures may not be appealed through the
grievance process. Misconduct reports may only be appealed through the disciplinary appeal process as
referenced in OP-060125 entitled “Inmate/Offender Disciplinary Procedures.”

C] 2. Grievances shall not be submitted:
(_] (a) about matters that are in the course of litigation;
L} (b) about matters that include requests for disciplinary action against staff:
[_] (c) requesting monetary compensation; or

(_] (d) For property issues at privately contracted facilities. These are to be resolved by the
privately contracted facility and are not grievable or appealable to ARA.

OC Property issues may be addressed by utilizing the requirements of CCA Policy 14-6: Inmate Resident
Property (Property Claim 14-6D and Appeal 14-6E).

Oo.

Section-09 Programs Page: 18 OP-090124 Effective Date: 04/11/2019.

A. Determining Abuse of the Grievance Process

1. The appropriate reviewing authority may determine there is abuse or misuse of the grievance
process and may restrict the inmate’s/offender's ability to submit a grievance. Types of abuse, include,
but are not limited to: (PREA 115.52(g))

a. Grievances intended to harass another,

b. The continual and repeated submitting of frivolous grievances (frivolous grievances are those with no
basis in fact or law);

c. The repeated submitting of grievances or “Requests to Staff’ about an issue previously addressed by
staff in their written response;

d. Grievances about de minimis (small, trifling, no available remedy) issues;

e. Repetitive grievances by multiple inmates/offenders about the same issue;

f. An inmate/offender writing letters instead of utilizing the grievance process and failing to bring
complaints by formal grievance;

g. Continued procedural defects, such as submitting additional pages, after having been previously
warned.

Because of continued abuse of the grievance process this serves as an official warning.

OOO OOO Oo oo

You will be afforded the opportunity to properly re-submit a grievance form within 10 days of receipt
of this notice WITH THE NOTED CORRECTIONS COMPLETED. The grievance form must be proper,
compiete, and submitted to the proper reviewing authority. The failure of such waives/forfeits the right
to proceed in the grievance process.

Due to your continued failure to submit a properly filed grievance, you are now OUT OF TIME.

Other: You received the answered RTS on 8/15/19 and the grievance was not received in the

Warden's office until 9/17/19. More than 15 days, cannot resubmit.

KO

Expiry ts) o
 

Leet Pr y Undlerus cod

BECEIV
INMATE/OFFENDER GRIEVA CE ¥ a A

Grievance no QUIP-I0 aT E 6- SEP 17 2019
Grievance code: ae GRIEVANCE
Response due: 0, , / q

 

 

DO NOT WRITE ABOVE THIS LINE

 

 

 

 

Date Aug ‘ 98, 20'A Facility or Unit D.c£/ Echo

Name James Eze Facility Housing Unit Leh, Charlie ~ { Oe
(Print) 3

DOC Number a 31370 Date “Request to Staff” response received: & - Pot q

 

Have you previously submitted a grievance on this same issue?_———__ If yes, what date , facility
=—— grievance # . You must submit this completed original within 15 days of the receipt of the
response to the "Request to Staff’. The “Request to Staff’ must have been submitted within 7 days of the incident.
Do not include/attach anything to this grievance except the “Request to Staff including the response. You may
quote from or make reference to statutes, operations, field, or administrative memoranda, department publications
(time sheets, inventory forms, assessments, etc.). You will be permitted only one opportunity to correct any
error(s) made in submitting your grievance. :

 

 

a The nature of your complaint. This statement must be specific as to the complaint, dates, places,
personnel involved, and how you were affected. One issue or incident per grievance. Use backside of

this page only, ifnecessary. ny. J-|¢-19 jnmak request suiomdtea ty Sp Me. Prrece (Nn »)
response On 1-114 RTS siimaled ty opproprinte. Stale mumbor Ms Jp Piece (nD) response
oe be aby bY a numbe/ of personnel epee E war abfecked by
a a chair in Cage , ada
video footage. frmes jee heen ee used for LowLibrayy even after L asked

2. Informal action taken (including dates) to resolve the complaint, as well as the names of those employees
from whom you sought an answer to your grievance.

On July.lfy 9019 T osbed % re. Firece She acted as if she wus bother 8-35 = Unit 73
ondvly 1S gyia T asked %o MS Patterson Lawlibrayy Swpurvier she staked ask your’
bntuly 1, 994 wht When TL asked Gs Van at cho tharle dete ne stated ack your
Unt Ip T coated 183. abe 403 T aske) FoBulek

finally later that day Yo Vane prvides a chaic’
3. The action you believe the reviewing authority may lawfully take. (oye pels far.

A chat should haye been previde?d then at that pioment” IN Stead or ne

dnd ong sl tet tae et eG

‘ giMun Yiurd Scho SVeuld Be,provinre . < oro
Le Oe cen eancae RUMMY IT) we FisiRLIIO

\
anh

=

Oona eect

Signaturé’of'Griavant™

_Grievance report sent to (warden/facility head/deputy director//correctional|health services administrator): =
Saries Warse | WACO -

i 2 wi, $i \ .
Name © Title ; ; ,
R-7$-19
Date Sent to Reviewing Authority
, 5 '. DOC 090124A {R 4/19)
1. Originat to file :
2. Copy to inmate/offender ——— —

Grodan Cour di naker ceturnead q_(9-14 unkoge ») Ms
Now Goan 00343, 00343 and OOSH4 EK IAT Ita) 3
 

 

 

|
t
eC
k
¢ #
jee heii alg o =
iH
igi el Pal oo he a BE
le ao 2 Ce — -—— —
epi er ne gen _ — <
. rf
% <6)
aye:
— A. * A
As 4 te x 5 +e
4 » ‘ ta i 1
gf Berbsl 4 pete gte ag tay ty 4
:
Pana ee SESE ETRE eee eT
yt
=F a ht Ae
ar ia » “eer whe
2 Ee ASS ‘
i . 1 4 .
‘ “hs ' ' ors 2 f
«hot » | Ped 3h ‘ i P=} } j on y P
weet LT Ksde5 be wd Ph ere Ty t Au Sw

SrA 0€ Obata) Se ah abe in
ovate of Heabes 9) |
| sur AF) inawir oF. eS C2Fy

a fen Feet betas x Jawoll aga duly sworn. aceording
te law GWeS dhe Folluiing Statengent under oad, 5 yi:

1, On August 97th Dok. “Echo Voover refuses 9 Notary bok
atievance restricts. Stating Ms Undervtaad totd her nof tio ive abl,

Exc BIT Ha) cont 3
 

x GW 46 5 Dereon JUL

; q ‘ 28
'@) NS Must Be Submitted Through the’ Law Library or Bgsignee 8 2019
SS Inmate/Offender Grievance Process ee
. REQUEST TO STAFF

TO: “I Preece Me Ty Puece FACILITY/UNIT: D.C.F DATE: —-RIAT

(NAME AND TITLE OF STAFF MEMBER)

 

have fave not already subrnitted.a “Request to Staff’ or grievance on this same issue.

If yes, what date: . facility: DLP grievance #:

l affirm that{do__ do.not_L-fiave a grievance pending on this issue.

| affirm-that}do __€0, not yc tave a lawsuit of any type: pending that relates in any. way to this issue.

If-a lawsuit spending, indicate: case;jumber and.court

This.reéquest does. -~ does.not relate: 0 @ pending. miscoriduer, report. Ifit-does, this |
te uest: may only \e- answered. by the disc inary ¢ ordinator assigned to the-misconduct.

 

 
  

 

 

 

     

SUBJECT: State completely, but briefly, the problem-on whieh you desire assistance: This:statement
must be-specific as to the complaint, dates, places, persennel. Involved, arid how yau weré.affected. One
issue or incident per "Request to Staff." Yourtaflure't to specifically. state:your problem may result in-this.
being. returned unanswered. :

 

 

 

furs Staling “ask. the Lous bs racy Sreeveic

(USE E GRER ‘SIENA MORE ESPACE 1S: NEEDED. ‘DO: NOT ATTACH ABOTTIONAL PAGES) _

ACTION. ee exactly how you beliave yourrequest may be handled; thats, whatexactly
Ear

hould-Be done ang how.
eee leat, <td ypu vefuserh ty proud me with &
play 0 Ua bib log al Eh Fos

 

 

      
 

 

 

 

 

NAME: omer [Ezeh \ DOC NUMBER: 9373Jo_ UNIT & CELL NUMBER: c-169,
{PRINT)

SIGNATURE: eye Cp WORK ASSIGNMENT:

 

DO NOT WRITE: BELOW THIS LINE
DISPOSITION:

Bfhewe trltl pee _it- dhe Lrdabo-s Foc Lbs Lae caper cb
fhacn 19 Awl £ she,

 

Ae jo the. ZAS< Peete 6 Ode.

ton a

 

 

DATE
Sigaté ~leose ES inmate/offender: Jame? Vea SN 2-327370 » Ee a / 02.

GRI gigs PAF fender x, b ( 9 DOC 090124D us My

Bier: 4 i A ae + Lig
Execs (7 Ma) 4

 
     
-Misconduct/Grievance Appeal To Administrative Review Authority

 

 

 

—

Inmate Name: Jamu Czck DOC Number: 23 BR
Facility Where Offense/Grievance Occurred: Offense Code: 3

DLF  Zahe

 

Date of misconduct violation:

 

 

 

O Facility Misconduct Appeal Number 1 Facili Grievance Appeal Number
¥ pp ae loplepe a We,
| received the response of the reviewing authority at the facility on: Lo-A747

 

Fill out this form in blue or black ink. Writing must be legible. | wish to appeal the reviewing authority’s response to the
misconduct/grievance on the following ground(s) only. DO NOT ATTACH ANY OTHER PAGES. (Use ONLY the back side of this
page, if necessary). Your appeal will be returned to you unanswered if any other pages are submitted. .

Newly discovered/avaiiable evidence not considered by the reviewing authority, relevant to tl.2 issue, necessary for
a proper decision, and why the evidence was not previously available which if considered may alter the decision
(you must clearly state the newly discovered/available evidence); or .

ra Probable error committed by the reviewing authority in the decision such as would be grounds for reversal (you
must clearly state the error committed by the reviewing authority, including citing the part of procedures or statutes
not followed by the reviewing authority).

Response:

 

 

 

 

 

 

 

| understand that in accordance with OP-060125/OP-090124, | will be charged $2 to appeal a misconduct/grievance to the
Administrative Review Authority or Chief Medical Officer, and that this form is also a request fos disbursement of funds from my
trust fund draw account. If | do not have enough funds to cover this cost, the amount will be collected as soon as funds become

vane) Snel | / b- NAG

Signatufe of Inmate - Date
DOC 060125V (R 4/17)

 

 
Newly discovered] ovailable evidence not consdeced
Porson August. 94, 2014 prisoner Ezell # 937370 provided grievarnc #

opt

Hhrough DCF mailwom Supecviors Ms. West verified to G.C. Ms. Underuead

second ly on Sept 12, 2019 this gnévanee afd 2. oMers submitted was returned

In regalup mal on Echo “lo Kiner worked unvt Verified grievances in yiolabion of Of- 040174

privilege mail proceduie, oddvtional proof avatlable

Third, once O.W. Gentry welled Hr on Seph 13 9014 prisoner Exell advised Wim chou} Ms, oder -

rns aeuwanses in rear ms septi2, 201¢ Gy Kiner verified ard jogged

vucth Onee Echo Mak Notary Public Mg. Hoover dened flotary of Grieving Restrtion REF dont thy

den 1.0.6 oP-03p15 und vP- 04019-4 molding offender grewane, procedure Unavaileb le . dont a

Beh on September 4, 90! Mg. Undenstad come by Coho Metimum Unt Eth Chur the 10> udmnltes

fo tallng Ms Hover not t» Notaae g rrevince reskeuhon offidavit then suggests) that she cond
waale misconduct A:99 Mp Moa

Probwhle errors commute) by the reviewing atrocity .
[Fiest, pligoner Evell was inteadionally provided 3 gritvances on (¥-13-44| by RA. Ms Urdenunnd)
14-9994) ond 14-0024% Ulso 14-0047 Mone pad bor section ~04. Program 0P-04%194 pracvad
grievant restriction Wwidever, on §- 15-14 tne Lra\com Supecvior | was dweced Sy provide prisoner
EtAl with etter Fron Warden Yates dated 414 Gnevane restretivn 5

Secondly 1 DLE has wgidned Ms. Hoover to Scho to proude Notary Deputy Wren Pere Was duvecteh
Molmm Supervinis rot + Notay Max vit on document s and wt br hed been dove Not
dy Notaiy oF Grevons CeStiction vffidovt on 69144 tnd 8-90-11 grievances Wee
som it) Yavoush eMsltonn Supernpes Ms. West on [6-24-14 verthed \4-Loot- 00319 , 14- lod 003N3
and i4-l00l-003H4 the return of Hes giievance by Ms Underwood violates prisoner bell eubstantil

due prnuss First and Fourteenth Pmcadnent’ of U.S.C.

Third, ghter faagust 15, avl4 posoner Exell was advised on Grievance Resbrstion por DRODIDY Und
eee 4 ' po . !
wha prisoner Erzll cnomrbfed LB. ty Ms. Hower For Notary She Came tp Scho Uhavle 10,
piowded Motaty of other requested dotuments luk when if come fo pisos Eells

yrivand cestintion offidour Ms, Hoover refused to Notanize they document deliberately

ard inbentionally Staking you nove Filed a )aw cud on me bofote Ld b

~ rQo- lS Unt veton ov

Fortin prisoner Enel cecrcved tre R75 on |§-d0 fie reqalur mail Zp on

vnaleie when etrsenet Eel reubitd RIS, veriticAtivn ok Submited grWarces on [sn-4]
verificddion of redone qresanies om cegabne mal on 4-H Pam Ms. Urdsiaap Ieqged *

a

 

 

i| ofbreat states under penalty of Pensty on 6 9944 Gi jedancess was
re ee Wey marl room und Verhed for (>.¢. Ms. Vrderrro pursuani tr DEUSC IMG
yom

Pig instank Adlon’ $ fyue and LOCC eG S| Loma yee —_—§ war lek 10-1544

Subscribed and Swern 4 the of Dol
Notary Public Isl

Cammsf S180

 

 

Lopy PFD,
 

Garievanees 4 Dates Deserption Dates 0. SPosihion

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JELL -1G- b0 -ARR bF-1§ 3-CompRganct Staff 79619 + Poday Nene
Jcee eee 5-96-14 3- pee ga ct shaft &-5-18 Unonswered
Jece ~ Ig 60-G T-Potf 3~ Comp gain ig + Wekwul
ee OS 2s = tenet See ea "Stenieege
DeF-14 -OvloNG 3-l9AT b&- Legal HAAG Linangicanca
ReA-DcF-AGO0lNG ge G-IY | Legal 4-Zo4F Unanslueted
D.C -(4-col44-G 3-90-14 3- Lemp Reensye Stef HAA + Relief Grank
RRA -(4-069.-D.C.F-G 3-5-44 b- Legal 3-1S-1F Nie
D.C.F-14-O0l10~G 3-B8AT 3- Comp Agarasr staft 4-l4AT Unanguered
0.7.F- ARA- 4 -C0170 f 93-14 g~ Legal 5-93-1¢ + Fuyther Tavech
D.c-F-RPA-14-D0I 1D 634-11 b- Leqa( Tt # Relvet Gronted
ARA-1§- 00175-6 G-IAY Emecgerey (Semsbwe ___— 8-39-15 Not Sensiwe
p.c F~ 14-00174 -G 4-944 b- Legal 4-19-14 Unanswered
D.C.F -14-(00936-G 4-14-44 2- Comy Kgarmnst b-b-l4 Dnraaswered
APADC-F-14-00936G bA-I4 3- Comp Wyeinsp Staff 6-9-4  ~ Venued Bele
LF -M-00954-G 6-94-14 b- Legal 674-14 + Relef Granted
D.t F -'4~00955-G 6-19.-\4 t- Leaal 6-DU-l4 Unanswered
D.L.F-14 - 00961-G 694-14 b- Legal 7-1-14 Unanswered
b.c.F-14- 00965-G 6-94-19 b&b —-Lega| F114 Urons ered
ARA-DC-F-\9-00961- 7-39-19 b ~ Leaas 3-19 7 Denied Relef
ARA-DLF-14-00768-G@ 7-39-14 6 ~Lepe| 83-19. - Denied Rehef
ARN -19-941-G FDAY b-Lege| 194414 - Dende Rel
D.LF-l00l-00947-G §-5-14 3- LompVgansh shee 6-13-44 Vransiyercal
AbK-I4- 93A-G 173-14 b- Lege T24At —_Dengd Peleh
D.C. -1Q01- 90941 $-5-l% 9 - Classification Bi3-19 + RelyP Granted
b.c.F -101- 00944 $-5-14 2- Clase. freation 8-98-19 Unanswered
PRA -D-LF - yal 0794! A414 Q- Cluss id caton(ARhs ) 4-40-14 resvorit L
APA. DLs -lovt- 997994 $14 -14 9- Clecs ficata aC AeA ) 4-90-44 resem yt pend
D.L-F-lOpl 00947 - & $-9044 2- Lomp Agamet stelf- GAtAq Unanswered
DC.E-(00- 20IdhG ~ 5-94-14 b- Leal 6-4 AS Uranauered
ARA-DcF -lool- 90135-G, b-$-19 b- Lesal 6-745 Nob Srachuy| fer
D.L.F -l00\- 00170 ~G 54-14 b- Lexel b13-14 Reluck (svantod
0.C.F-171- 00955-G b-1-14 b- Léa4l 6-94-19 Unansiaseredh
AC.F-i4-jop(-DVBUI-G  §-99-19 3- Lomyp Aqaust StafF 4-0-4 Hy Ceasya
),C.F-A-\ool- 96 343.6 8-24-14 2-Lorog gens Staff 419-44 nb (EASON
).6.F-14 -l2dt-oo 344-G 94-14 3-Core Maat staf GA?PAFG No Keates
—e € Z — __ >

 

 

T Somes Exell pucsuant ¢, OF 040194 duly verted affident made unter penalty oF ae

 

Lor lyray te Stef or peguy in court GHuched to Grieve, stakens that all Contert E

gnitevhree art tyut- und corrtef deelared under ptnolty of ay to abi Fle gruranes :

besr of offenders Aviuments ond Urndegde, For (out Dore Cpa fim
Subsenbed and Soarn 4 fh cH of d. rol 4 ‘ens \ as
N otary Pebliv (st SSW ras Cgmmissivy Ax \3~ 304; Cheat 3

Bunrgignta) b
 

 

 

D.C.F-19 -Jvl- D034}--G 94GB Comp Agpmnse Saft 4AQ AG Mo feagen

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O-CFAT o_00203 = 8991 3 Comp Agena stag tt37TF WO _enton
D.C.F-14-tat- po 344 G 5-34-17 3-Comp Aganse Steff 9 -1949 Ne rexson
D.C.F-\4 fol - 00342-G A-le-14 3 - Lormp Pyamy ste 10-94-19 bnonswered
RCF-14-opl - 0b343-G Vlb-l4 3 -Comp Agumst Sof (? wA-14 unanswered
DC.F-19-1Dl- 0 34H4-G 4-1e-14q 3-Corep Namaste Staff fo-0-19 Lnanswgced
AGA-D.CF- Wol- 20944 4-RAG4 a Lless fycation Vo-lu 14 Denied
PPA-OL,.F. LDDl-00941 49-344 Chase ficakion ¢-BuT See NO RES PANS E
APn-OU.F- 100]- 02 947 4-344 3 Lowe fyatcr deff 0-14-14 Denrced
dee 14-(vol—00345 lo-\-t4 — B-Comp Aagnsh skaff Jo-3(44 UNnsweg
PPA-DL P- 14 -\ppl- 09349 -G We4-H4 3 -Comp Dapiasd dle Rt See NO CES Pose
MA-DEP-14 soyi- 0343-6 W444 - Leaal 4 RutSee Nv eespanrgse
tr Aga OMG WAS Comp Peganisl stn A-Buk See) PESPORGE

RDOE, [OANA 3-Lomy Again staf WD RES PONSE
O..F PAGINA 3 Cy tyr ShafF ib RE ce
WPA ~19- 0033) Dia Sis vive Graven p4i-14 Nit Sengboue

 

 

 

 

 

 

OTATE OF OKLAHOMA }

) ss.
COUNTY OF KLGHss )

SWORN AFFIDAVIT OF JAMES EZAL TT James Ezett

heing of lawl age duly sworn according ty law gives Wy Follanany
statemint under cath to-wit:

() Affiont states DOL OP-O4IDY requires offerdory ty informally use
b3cwla forms, ord 0.0L DIF forms and obtain x reésponsé , affiant done Hal
but DLF still] Low Library Supa Ms. Patterson together with othur sll refiec
te deliwer a cespnse tnd ufbont es not cecuaed any Grevere bes
Supported on réturnd GrevantS of of today date August. [6,941 4 Big

T James Exell duly verbal offrdink, mode undir petelly of Aims) |
zo, iss

For Wing to stoff abtached ty Giuiore stoting that oll contents of A wet
Wn, OF of)"

and correct fy obeve Fle Gtieyveacds t, best of my Lnowledye g “Hi ww”

Subserbed and Swan +o thi UNF ba buedk aol Date ei
Notary Poblu isi No ype ; Ekta TMA] ge

 
 
 

INMATE/OFFENDER GRIEVANCE
Grievance no. Aeh- \4- 33)
Grievance code:

Response due:

 

DO NOT WRITE ABOVE THIS LINE

 

 

 

 

Date (p4-14 Facility or Unit ber

Name James Ezell Facility Housing Unit Yohe Charlo
(Print)

DOC Number 237330 Date “Request to Staff’ response received: MA

Have you previously submitted a grievance on this same issue? yes If yes, what date GAs 44_, facili

4 , grievance # 7. . You must submit this completed original within 15 days of the receipt of the
response to the “Request to Staff’. The “Request to Staff’ must have been submitted within 7 days of the incident.
Do not include/attach anything to this grievance except the “Request to Staff’ including the response. You may
quote from or make reference to statutes, operations, field, or administrative memoranda, department publications
(time sheets, inventory forms, assessments, etc.). You will be permitted only one opportunity to correct any
error(s) made in submitting your grievance.

1. The nature of your complaint. This statement must be specific as to the complaint, dates, places,
personnel involved, and how you were affected. One issue or incident per grievance. Use backside of

is page only, if necessary. -|
proveded to met ton Superior. ey! aoe 1 eo Comele 3 give My lend
wae) Pages 2301 Melaney per OP ola No respons m |Y4 day nas been
ré¢ ¢ ene 4 Arrendneny 4 DOF ta)
Ptionty Set AB Teal attouhia Ne respunsé in ys pha by ¥

2. Informal action taken (including dates) to resolve the coMpiaint, as well as the names of those employees
from whom you sought an answer to your grievance. .

Deputy Wacdin Genkey dossidy on 4149 hy Chali.
Coemiet Love dyoter Me. i, AA$l4 Ethy hans dorsal .

3. The action you believe the reviewing authority may lawfully take.
Ndrinihite Rariersing huty mi Jars Full Vy weet ny Reve Prathor dy
te retpind % the Griewars Submiffes Justly ag or-OLIo4

Grievance, report sent to (warden/fa cility head/deputy director//correctional nasa services administrator):

 

 

ou Unutin De lance a D.b.d.¢
Name itle
S 1p 1b-744
Signatu/¢ of Grievant Date Sent to Reviewing Authority

DOC 0801244 (R 4/19)
1. Original to file
2. Copy to inmate/offender

  
 

ft etic

Cr iT PDI

 
 

SCOTT CROW J. KEVIN STITT
INTERIM DIRECTOR GOVERNOR
STATE OF OKLAHOMA
OKLAHOMA DEPARTMENT OF CORRECTIONS
ADMINISTRATIVE REVIEW AUTHORITY
ARA 19-337
Date: OCTOBER 25, 2019
To: EZELL, JAMES #237370
Location: DCF
From: Mark Knutson, Director’s Designee Mark Kretion

Your grievance/correspondence was filed improperly for the following reason(s):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Noreviewing authority response to the grievance.

2. No informal action, Request to Staff response included.

3. Out of time from date of alleged incident until filing Request to Staff.

4. Out of time from date of response to Request to Staff until filing the grievance with the reviewing authority.

5. Received out of time from date of the reviewing authority’s response,

6. You cannot appeal a non-response, See OP-090124 section V.B.1.b.(8) (Request to Staff) or VLC.4. (grievance).

X 17. Inmate on grievance restriction and/or proper documentation not included, See OP-090124, section X,B.2.a.

8. Must be legibly written in blue or black ink. No pencil or other color of ink is allowed, No doodling or writing in margins.

9. Attachments to the grievance/appeal (no additional pages allowed except affidavit if required).

10. Not an issue grievable to Oklahoma Department of Corrections (Private prison property, misconduct, litigation pending, not
within/under the authority/control of the Department of Corrections)

11. More than one issue or the complaint and relief requested are not consistent on the Request to Staff and grievance,

X 112. Not ofa sensitive/emergency nature. You must follow the standard grievance process including giving the reviewing authority
an opportunity to respond.

13. Requests for disciplinary action against staff or monetary compensation will not be addressed in the grievance process.

14. Appeal form not signed/dated.

15. The ruling of the Administrative Review Authority or Director's Designee is final.

16. Facility grievance number not listed on the appeal form.

17. Additional issues submitted in the grievance appeal and not presented in the initial grievance to the reviewing authority for
response will not be addressed by this office.

18. You have failed to follow previous instructions from the reviewing authority or ARA for filing this grievance/appeal and/or
properly resubmit. YOU ARE NOW OUT OF TIME.

19. You did not provide the date that you received the reviewing authority’s response on the appeal form.

20. This grievance is unanswerable as there are no time frames specified for the alleged action(s) to have occurred

21. You failed to identify your grounds for an appeal by checking one, or both boxes on the appeal form.

22. Your appeal must be written on the Misconduct/Grievance Appeal form (DOC060125Veffective 4/19).

23. You will be afforded ONE FINAL opportunity to properly resubmit your corrected grievance appeal which must be received
in ARA within ten (10) days of receipt of this form. DO NOT RETURN THIS FORM WITH YOUR CORRECTED
APPEAL.

X |24. Other: RE: “SENSITIVE” GRIEVANCE. YOUR AFFIDAVIT IS NOT ACCEPTABLE,

 

 

THIS OFFICE WILL NOT PROCESS INCOMPLETE/INACCURATE/OUTDATED APPEAL FORMS
NOTE: Abuse of the grievance process as explained in section IX of OP-090124, will result in restrictions being imposed.

Not: AA davd 16 wih Py lige te Eviderd any bearing — EXHIBIT 144) Cont.

Lacknowledge receipt of this response: LE ~ Fb- / 7

Inmate’s signature and date

P.O. BOX 11400
OKLAHOMA CITY, OK, 73136-0400

g

 
DEPARTMENT OF CORRECTIONS OFFENSE REPORT

Name of Facility jar Facility Computer Code

Section |
Inmate Name: JameS,@2EL0 DOC#HLS71370 Date of Offense:8/29/1q Time: OY1O

Place of Offense. CCWO C he Housing Assignment: |Oe

Offense: (4-4233, b# 1, 2)
Ciass of Offense: A

Description. at Incident (to include.any unusual inmate behavior). (4-4233,_b#3) ke Ae a wg —_
Fametriss O2ete Doct 2.39370. Wag .7aten Okt Of his Cea oO

The hoetding luge Por ae Lr bY Puro Ses at Thar pike
Inmere E€z7ete Fpruche ck he WaS not  Qaihy bicte ('Nto hit Cee
ant truer he Wantrer FO be Moyte —— ReERY Sing hous hf

Offense Computer Code: 2 3

Staff or Inmate Witness (if any) (4-4233, b#4) “2-/ §

 

Disposition of Physical Evidence (if any) (4-4233, b#5) WV SE

Immediate Action Taken (to include the use of force and prehearing detention) (4-4233, b#6) OF 4euc2a Regan

Be

Printed Name and Title of Reporting Employee (4-4233, b#7)

 

Signature of Reporting Employee

 

 

Name Putra? — Snytt-S ae
Tite Cheha’ oXMA/er pate 31241 _(Y timeO¥/O
Section !]

 

To be referred within 24 hours from the time the violation is reported.

 

Informal Resolution
Dismissed

Relguesanyad lesyiqation

Name f Ox L

Title fconeeaul CA7/f6
ime:

Date C1 Gl eo fh — perth —

Section II Inmate should initial appropriate response

 

 

| have received a copy of the written charge against me. | realize ihat | have a right to remain silent.
| plead guilty and waive my right to an appeal.

 

 

 

BE | plead not guilty.
_ JE | plead not guilty and’'waive my right to 24 hours preparation time.
ae Sd ne ee . Z ——— ——— .
, ”
Inmate's Signature Serine yi DOC # 9373 70 __ Date _&. 1 91 14 TE ae ens
Inmate chose not to sign for a copy of the Offense Report at this time.
Offense Report Delivered to above inmate by (Print and Sign) Date Delivered Time Delivered
SST el ep ES aha GRY Te -
ORIGINAL: Commitment Document Folder
angry a

FIRST COPY: Field File
SECOND COPY: Inmate _
Note. with Respect ty LOUPT THIS 14 retaliatory lghmvor by D.b.p DOC 801280 87)
Ty DETER Plankff From Low Libros Cages und ghtvanled’ filer clear Attion a act

DISEMMinatiga hy +preuts and discipline page lL Claun y

A
DISCIPLINARY COORDINATOR’S REPORT
Investigating Officer (Print): S% Ken Date referred for investigation: E2917

Inmate Name and Number: ames 237520 Date investigation completed: x. ~ 30-19%

Offense: Fa tle ty dbus Offense Code: Aor Date of Offense: X<2p-1?

a ; -
Statement of es regarding offense: t+ Hed ( hir pn law fy Dram
Catt, after these fours To returned +, €0-loe L toih
Cfo Smith Z WwaS weit ies G LE Adu t 4G nnsSt bin for petal eto eS
‘Wi tho fuotige— P/40rag Ne 172 G) Piss L4G¢

 

 

 

 

 

U Inmate wishes to call witness/es nmate does not wish to present witness
Name: Can testify to:
Name: Can testify to:
YES NO (One box should be checked for each statement)
1. oO Ny Inmate provided documentary evidence to investigator. If yes, state evidence.
2. Statement(s) provided by witness/es attached (or document refusal to provide
CO information).
3. Discretionary action taken regarding witness testimony. Documentation/

3}
justification attached.
C Inmate has received photocopy/description of all evidence.
Written confidential witness testimony/evidence taken (not provided to inmate).
a A staff representative will ONLY be appointed if inmate meets criteria specified
in OP-060125 Section Ill. item A. Assignment of a staff representative is
warranted. If so, assigned representative is:

7. eo Inmate requested documentary evidence. If yes, state evidence:
. . If denied, state reason for denial:
ideo Poptey! will shou 4h4t piss Cage Were
8. INA CRC attached (front and back side) — not provided to the inmate” bemy leone

Cours
ce, and/or witness

 

 

  
 

Additional facts discovered by investi

gator not in incident,reports, evide
statements: d

“af (nto PL LE AMO gy

   

 

Fi A AC

 

 

Disciplinary hearings will normally be scheduled on a docket which will commence within seven days
from the date the disciplinary hearing officer receives the “Offense Report” from the disciplinary
coordinator. Disciplinary dispositions for Class A & B offenses will be completed pAthin seven days.

 

 

LAs /_EC1o2- Cp
Date of Time and Location of Signature of DiStiplinary
Hearing/Disposition Hearing/Disposition Coordinator

| acknowledge receipt of this report, all attachments, and the contents therein. (4-4238)

on ees pr Date 5/801 CP
nmpate's Signature eetesreet5

Original: Commitment Document Folder } 5b)
First Copy: _—‘ Field File
Second Copy: Inmate DOC 060125B (R 4/17)

 
Record of Delivery of Copies of Evidence To Inmate

Copies of the following items were delivered to Jo meé.5 DOC# 237 570

Offense Code fi 2 Date of Offense SI 2QWUG

1. Record of Delivery

N

O fense. Repo ct
Cordinaters Repack
4. dhe ~ 0

wo"

ON

8. N\ .

. \

10. XN

i \

12. \

“Ne
ee S% Ku, 51 30 1/9 1 (027S¥
Infate’s Signature Disciplinary — Co6fdinator's Date Time
Signature

Distribution
Original: Commitment Document Folder with Offense Report

First Copy: Field File with Offense Report
Second Copy: Inmate with Offense Report DOC 080125H (R 4/17)

BRS RAF

Ty)
4

\

 

 

 

 

. ECcli02
vy __ Tracking #: LY ~ 235 dD ae 10
DISCIPLINARY DISPOSITION REPORT oD
(CLASS A & B OFFENSES AND CLASS x GUILTY PLEAS) _
|. Name of Facility DCLe | Facility Code__ “J& Date of Violation DAT

 

Name of Inmate Ez ell Janes

Last Name First Name
Violation Failure ts Shes Violation Code 2.?- Class of Offense 44
Disposition Date 7 (Be 19 Doc #. 237370 Time //3] Place EC 702

 

 

 

t 1 wave the opportunity of this case being appealed if | plead quilty to this offense.

dit + 23

s Name 7 Number

 

vr
PLEA: 1. Guilty Inmate’s Initials 2. NotGuilty JO JE Inmate’s Initials JE

Confidential Statements: | have independently reviewed the reliability statement and have found that it
sufficiently supports the reliability of the confidential witness statement(s).

 

Disciplinary Coordinator's Signature

 

 

 

 

  

 

 

 

 

 

 

Joy PE Ee ee els: A EE a RE ES ea la
il. Finding
1. Guilty 2. Not Guilty
Evidence, relied on for finding of Guilt: (include a brief description of the offending behavigr)
Hed on op km. Ce eee de did slate
i Ais cet{ and. ed fo De.

 

Weve?

 

 

IV. Discipline imposed: Sanction Code Suspension
Phone. Go D) “— for___— days

 

 

 

for days”
for days
for days

 

Basis for discipline imposed: Ie cleter fituce Fule Ufolaldons

Disciplinary Coordinator Printed Name and Signature S% Key S% K-

: ae re oe eg Tho ihber 2 : —_ :
V. Asa result of conviction for Subsequent c offense prior rio expiration of the suspended punishment the previous
suspended punishment is hereby revoked: to run consecutive to the new punishment.

Previous Violation:

 

 

 

 

 

 

Previous Punishment: 1. 2. 3.

Date of Imposition: / /

ee ee eC RB a ee Poe
Facility Head Review X Affirm _—~Dismissed __—_— Modified Remanded

 

 

Date _F a ! Al Signature LZ ZO

 

Vi. Thave received a Copy of the disposition. Date qf Te 14
Inmate’s Signature and Number Md envnea Speke FE D373 10

Inmates pleading not guilty may appeal to the facility head/district supervisor within 15 days.

ORIGINAL: Commitment Document Folder 15 )
FIRST COPY: Field File { Cc
SECOND COPY: Inmate EXHIG T

THIRD COPY: Records DOC 060125C-1 (R 4/17)
UMTED STATES [iSTesce COO 7
_ fae Tks.
EAs Tan Disa oF Ok Hom (A

Stoke a cblahoma )

) sg. |- Cv-302.-\HP-SES
County Af Feughes )

a Sworn HH ideuit of JAMES ELELL

| came eZell Being & \autful Age duly swol )
Accoawns to Las gwes the Tallowsag Statement under gath
ty-wit*

U The aftiank iy housed at REF yn tcho Challe and From
Se-10% on Ruguss.9§ 909 Sen a offender from BBB 930 4C
in the Law Library, Cages und 1 uskel him what You downs 2
1 am Moving to 92-104 today, AEE, and farbhae states that 1
ogves offender EC- Loy are You refusing havsing hz chill veal)
Tim trying to get down thar wth Wy homebyy in Ee-404,
4) Affiany turther states Feho Unit Mameberg mack otlender
ctay iM thoy Cages Loom At |zast Yam do obt 545 pm 9
Smith pruned oflarder to $2404 from EL-IP on Puguct. 96, 9014
a \itle ofler this ofterda pissed in that Cabe , :
%) Afiant further assuts that on Pugs, 24, pal? TF, Bndrew Smith
placed offiane im that same pissed in Cage Aug. 94, 24 ig
baw Library at ubt. §:10 am vbr 4.45 4m atfiany Notice Nis legal
paps were walar and celled Gy Smuh to the WE afliant ated
you krowlngl y one willingly placed mé in Hus Cage jnlervtinall
utter that oY refused housing , und pissed in this Caeye vecbeday
Puauct. 98, 2217 on Your shit powe me our ths Lage Finally
Vy Smith ywvek me out the Cage_____>/§ yrs Cag AE
Subser-bed and Swen to this “s of Segulha Bee D014

 

Nota Public (5 Ssh SUA Heo
jee | NewWsch-@. wa iny ) SOAR,
MY Commissyoq__ 2-\S ~ Bods [Comte]

 

% eo
“Ny )OF Oe+ 8
Hr
OFFENDER MISCONDUCT APPEAL FORM
FOR CLASS A & B MISCONDUCTS

Appeal # 2019-1001-2373-D

I. Name of Offender: Ezell James

Last Name First Name ML.
Violation A-22 Offense Date 08/29/19 Disposition Date 09/03/19 DOC # 237370
I. Review:

1. N/A Offender provided written notice of the charge.
2, N/A Offender provided at least 24 hours to prepare a response after receiving notice of the charge.

3. N/A Offender provided copies of evidence used. (except any confidential informant statements and only photocopies
or written description of any physical evidence)

4. Yes Offender afforded the opportunity to call witness/es.

5. Yes Offender permitted to present documentary evidence.

6. N/A Offender permitted to meet with disciplinary coordinator. If not, is there documentation as to why not?
7. N/A Was there a determination of the reliability of any confidential informant testimony?

8. N/A Is there a written explanation of the evidence used for a determination of guilt?

9. Yes Is there a written reason for the discipline imposed?

10. Yes Is there “any/some” evidence of guilt?

11. N/A If applicable, was a staff representative/mental health staff representative assigned?

12. Yes No direct involvement in the alleged rule violation by the disciplinary coordinator?

Finding/Issues:

You allege you were not:

4, permitted the opportunity to present relevant witness/es or to submit relevant written witness statements (You were permitted the opportunity
to present relevant witness/es or to submit relevant written witness statements as evidenced by the Disciplinary Coordinator's Report.)

5. permitted to present relevant documentary evidence (You were permitted to present relevant documentary evidence as evidenced by Number
1 on the Disciplinary Coordinator's Report.)

ts provided a Disciplinary Coordinator who had no direct involvement in the alleged rule violation. (You were provided a Disciplinary Coordinator
with no direct involvement per OP 060125)

You allege there was no:

3. written reason for the discipline imposed (There is a written reason for the discipline imposed is documented in Section IV of the Disciplinary
Disposition Report.)
4. evidence (A copy of all of the reports and attachments were provided to you prior to the hearing as evidenced by Number 4 on the Disciplinary

    
 

Coordinator's Report and Record of Delivery of copies of Evidence’ty Inmate.)

  
 

Reviewer's Printed Name and Signature 0/7/2019

Date

lll. Facility Head Action:

 

1. Affirm 2. Dismissed (J 3. Remand : dified 1]
Printed Name and Signaturp~| A ~/\ Uf 4- @ g [)
James ~ Warden Date [ [7

IV. transl, wi i Lo -7- (7

olfender Signatiire/Number Date

/
Staff Witness Date

Exniaiz ‘Se
Original: Commitment Folder DOC 060125L-1

First Copy: Field File Page 2 or 2
Second Copy: Offender (R 4/17)
BIS

OFFENDER’S MISCONDUCT APPEAL FORM FOR CLASS A & B MISCONDUCTS

 

 

Date: €-b-19 Facility Housing Unit: & tha ac-lo7, Facility Where Offense Occurred: p.c Fiéche Mit
Name: James Ezeil mH DOC Number: _-373/0

 

 

Date of Offense:_¥%-99-11 offense: Failure +o obey Class of Offense:__ A -#A

Date of Disciplinary Decision: 4-344 Punishment Imposed: 6 daye Phong Gestrubion
——

Appeal Form Sent To: James Yates Title: W avden

 

You must file your appeal to the facility head/district supervisor within 15 calendar days of receipt of DOC 060125 _,
notifying you of finding of guilt and/or punishment. The appeal is a review and you are limited to those grounds below, you
must identify which ground is the basis for your appeal. Any alleged failure to strictly follow department procedures is not
grounds for appeal. You may use the back side of this form and, if necessary, no more than one 8%" x 11" page as an
attachment. Do not attach copies of DOC or facility procedures or administrative memoranda, cases from law books, or
‘any Department publication. Any issue not raised is waived. Appeals will be submitted in blue or black ink. Do not use
highlighters. Do not write in the margins of this form.

GROUNDS FOR APPEAL:

A. | was not: pSOrIvE

1. {1 provided written notice of the charge SEP “I §

2. [_] Provided at least 24 hours to prepare a defense BY: A

3. O provided copies of evidence and/or reports (except any confidential testimony/evidence)

4. [A permitted the opportunity to present relevant witness/es or to submit relevant written witness
statements

5. ry Permitted to present relevant documentary evidence

6. Oo permitted to meet with the disciplinary coordinator prior to his/her decision

t provided a disciplinary coordinator who had no direct involvement in the alleged rule violation
B. There was no:

1. [J determination of the reliability of any confidential witness testimony

P: [_] written statement of the evidence utilized for a determination of guilt

3. written reason for the discipline imposed

4. (evidence

5. UO staff representative assigned (if applicable)

G19 b) Gre $ ptf TE
Date Sent Signdture of Offe rfder
DOC 060125L-1

Page 1 of 2

EX y ig ©
First ze D.0.c op- 070194 IID. Reprisals, Consp oa
Hl. D. Reprisalg, Consprrocy by Ms,Patterson Lt

Msg. Ade Scho Yq threcken me with musconduct ond Ms. Hoover Decess Te Court related

Dep uby Warden Perez. also Threaken with MSS conduct [based on Lew Libvary}-

j
[That alone Violates Mr. Ezells Firs4 sith and fourkeenth fmendmenf
he. OFfeader Ezell was 4H), ; 7 - . - -
on $30-(4 I requested ty permett other offerder that ackuolly refused housing on Scho Charhe
ohe on $9444 was in Echo LL Cages and Sy Smt worked® Scho Chailic (no misconduct wreten]
by Yo Semil, Cf PEALE andor Me. Ade j:cthe investigator Seb Koy Azaie) Mis Tequest HH elevant
weeten wilness offdout and 6). oo
4 5). permuted relevant docurvatiny byidene . the vides fotage was denied hy Sat Key
the inveshgator and disciglinary Coordnakyr S.Jakey derys (substantal due prace$s |
pursuant +o wolff yMéDennell, Waldron v. Evan ,oP-oLoi95. |
ey 7

Vii wus the investor’ on $3044 and 6% Kay As the dean, —
coordwator on 4-349 violates offender Ezel{ #237310 Substantial due process right
pursuant to Wolff v. MeQoanell ,

of U.S. Cons .

 

 
  

 
    

  
      
 
    

 

SE Ry Baws © 9 Ray SHAT aoa aap Bil SO -reporteh —
to JC. Colbert 0.0.6 contrack monbor, and Sue Brom [all “bs written | Hus 1 ongong
Lorine “Velalalion dsumnation b y 6 cNe Vi JES EN nie Hoover % Smuh
B, “Thee wés no SEP 18 2019 |
HY eyidene BY.S weccccccessececsesonse 3

offender Exell live tn £4402 at 8130-400 aw offender was was pulled ftom Se 109
for Scho Low Library on G44 For Ghis ofler dopm Coust offender Exell was placed
rn €C-10% aber Lad Library hime was up, LF % Sruth gait offender Ezell on Order

other plang em ta Low Library Cage ik would be @ yiclation of Mc, Ezel(s §.0-6

pe-v30ll5 ond ty Write an Misconduct woud be retaliation foe Filed. Grievanes. this

 

>

doler offenders of Furst Amerdennt Rght 5 5%, Fey used Evidene cehed on Fo South

Skgtement’ bender Exell was placed In LL, Cage oftender had Glus Deine O3ortS
FAlow far dh. diseimination | Up Sra Statement wetter reagon used By Sh Vey
Ane weskgator ond disguplnary Coord makor Aeneed he 4.) 5.) end 1)

Q 4 anh HZ vilates oflendec [sub stantial Due Process\ ts Misconduct

1S nothing Woe Sen Cekalrakory ackon &Y “loa. Chal Nea Bde. ond Ge Smkh
ang Cleat Piscimainakion Afadovurs from oth{r  Offendel £ &,

Now: No Contract’ Monitor Signetere of cpprovel oa [4-H], 4-4 49]

+e. dof DQ cory-EXHIBIT-
